DISMISS; and Opinion Filed July 28, 2015.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01205-CV

                               JALIA STEPHENS, Appellant
                                         V.
                              ROSELAND ESTATES, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-03495-D

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Myers, and Evans
                                  Opinion by Justice Fillmore
       Appellant’s brief was due by June 19, 2015. By letter dated June 29, 2015, the Court

notified appellant that her brief was overdue. We directed appellant to file, within ten days, her

brief and an extension motion. We warned that failure to do so would result in dismissal of the

appeal. To date, appellant has neither filed her brief nor communicated with the Court regarding

the appeal. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1), 42.3(c).



                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE

141205F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JALIA STEPHENS, Appellant                             On Appeal from the County Court at Law
                                                      No. 4, Dallas County, Texas
No. 05-14-01205-CV         V.                         Trial Court Cause No. CC-14-03495-D.
                                                      Opinion delivered by Justice Fillmore,
ROSELAND ESTATES, Appellee                            Justices Myers and Evans participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that appellee Roseland Estates recover its costs of this appeal from appellant Jalia
Stephens.


Judgment entered this 28th day of July, 2015.




                                                –2–